ORDER
PER CURIAM.
The trial court entered judgment for respondent on appellants’ petition for cancellation of a deed conveying real estate from their mother to respondent because of his undue influence and for an accounting, partition and imposition of a constructive trust on the real estate. The judgment is supported by substantial evidence and is not against the weight of the evidence and no error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).